Citation Nr: 1702818	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  11-28 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to an effective date earlier than May 1, 2010 for additional dependency benefits.

(The issues of whether new and material evidence has been received to reopen service connection for residuals of right gluteus muscle strain; whether new and material evidence has been received to reopen service connection for a chronic left leg and knee disability; an increased rating in excess of 20 percent for cervical spine strain with hypertrophic changes; a higher (compensable) initial disability rating for service-connected sciatica of the left lower extremity; a higher (compensable) initial  rating for service-connected sciatica of the right lower extremity; an increased disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine with degenerative disc disease of L4-5, L5-S1; an initial disability rating in excess of 10 percent for left shoulder strain; initial disability rating in excess of 10 percent for right shoulder strain; and entitlement to a TDIU are addressed in a separate decision.)



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Marine Corps from April 1978 to August 1998.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  On a VA claim form received by VA in August 1998, the Veteran identified his children as [redacted] and [redacted]; on a Statement in Support of Claim form received by VA in August 1998, the Veteran identified [redacted] as his child.

2.  An April 1999 rating decision granted service connection for the lumbar spine disability, ptosis of the right eyelid, hypertension, the cervical spine disability, rhinitis, and hemorrhoids; the combined rating of service-connected disabilities was 30 percent effective from September 1, 1998.  

3.  In April 1999, the Veteran received notice of the April 1999 rating decision, as well as the potential entitlement to additional dependency benefits.  The April 1999 notice informed the Veteran that VA would be paying additional benefits for his spouse; did not mention daughter [redacted] or request a birth certificate or any information regarding her birth or relationship; and advised that, before VA could pay additional benefits based on children [redacted] and [redacted], the Veteran should send a copy of birth certificates showing the place of birth for [redacted] and [redacted].

4.  In May 1999, in response to the April 1999 request for additional evidence pertaining to his dependent children, [redacted] and [redacted], the Veteran provided their birth certificates. 

5.  The RO did not advise the Veteran that any additional evidence was needed to establish dependency benefits for [redacted] in the April 1999 letter; therefore, the 1998 claim for dependency benefits for [redacted] remained open and unadjudicated. 

6.  On a VA claim form received by VA in April 5, 2010, the Veteran identified his dependent child, [redacted].

7.  There were no communications received prior to April 5, 2010 that could be construed as a formal or informal claim for additional dependency benefits for [redacted].  
 

CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 1, 1998 for additional dependency benefits for the Veteran's dependent children, [redacted], [redacted], and [redacted], are met.  38 U.S.C.A. §§ 1115, 5110 (West 2014); 38 C.F.R. §§ 3.4(b)(2), 3.23, 3.401(b) (2016).

2.  The criteria for an effective date earlier than May 1, 2010 for additional dependency benefits for the Veteran's dependent son, [redacted], are not met.  
38 U.S.C.A. §§ 1115, 5110 (West 2014); 38 C.F.R. §§ 3.4(b)(2), 3.23, 3.401(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Court has held that the Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also VAOGCPREC 5-2004.  In this case, there is no debate as to the relevant facts.  Rather, the issue turns on an application of the law to those facts.  For these reasons, VA's duties under VCAA do not apply.

Additional Dependency Benefits Legal Criteria

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. § 1115.  Specific rates are provided for a veteran's spouse and children.  A child is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. § 3.57(a) (2016).  The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if he or she is enrolled in school.  38 C.F.R. §§ 3.503, 3.667 (2016). 

Generally, the effective date of an award of increased compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The effective date for the award of additional compensation for a dependent is the latest of the following dates: 
(1) Date of claim. This term means the following, listed in their order of applicability: (i) Date of the veteran's marriage, or birth of his or her child, or adoption of a child, if the evidence of the event is received within one year of the event; otherwise.  (ii) Date notice is received of the dependent's existence, if evidence is received within one year of VA's request;  (2) Date the dependency arises; (3) Effective date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of such rating action; 
(4) Date of commencement of the veteran's award.  38 C.F.R. § 3.401(b). 

Additional Dependency Benefits Analysis

The Veteran contends that he is entitled to an effective date earlier than May 1, 2010 for additional dependency benefits.  He seeks an effective date of September 1, 1998, the day after release from active duty, for additional dependency benefits on the basis that he completed all paperwork at the time of his service retirement and was not informed that there was any missing information regarding dependents.  See November 2010 Statement in Support of Claim (VA Form 21-4138).

As of the April 1999 rating decision, which was issued within one year of service retirement, the Veteran's service-connected disabilities were rated at 30 percent or greater effective from September 1, 1998; therefore, the threshold criteria for basic entitlement to additional payment for dependents were then met.  38 U.S.C.A. 
§ 1115.

After review of all the evidence of record, the Board finds that the evidence shows that the criteria for an effective date of September 1, 1998 for additional dependency benefits for the Veteran's dependent children, [redacted], [redacted], and [redacted], are met.  On the July 1998 VA Form 21-526 and accompanying Statement In Support of Claim, which was filed before service retirement, the Veteran identified and provided the names and dates of birth for three children (i.e., one adopted/stepchild, [redacted], and two biological children, [redacted] and [redacted]) and the Social Security numbers for two of the three children (i.e., [redacted] and [redacted]) in response to the request for information for unmarried children.  The portion of the form entitled "Identification of Children and Information Relative to Custody" also read that a certified copy of the public or church record of birth or court record of adoption was required.  

In the April 1999 letter advising the Veteran of the award of disability compensation benefits, the Veteran was notified that the information provided regarding his dependents was incomplete and advised that he provide VA with copies of the birth certificates for [redacted] and [redacted] within 60 days or otherwise by April 13, 2000.  The April 1999 letter made no mention of the Veteran's daughter, [redacted], and did not request a birth certificate or any information regarding her birth.  In May 1999, the Veteran provided certified birth certificates for two dependent children, [redacted] and [redacted].  

Because the birth certificate for [redacted] lists the Veteran as the father, the evidence sufficiently established that [redacted] was the Veteran's child as defined at  38 C.F.R. § 3.210 (2016).  Although the birth certificate for [redacted] lists another individual as the biological father, the Veteran's wife was listed as the biological mother on the birth certificate, and the Veteran had previously indicated that [redacted] was a member of the household.  See July 1998 VA Form 21-526.  The Veteran provided proof of [redacted]'s birth, evidence of his marriage to [redacted]'s natural parent (i.e., biological mother), and evidence that [redacted] was a member of his household; therefore, the evidence also established [redacted] as the Veteran's child as defined by 38 C.F.R. § 3.210.  Because the evidence of the relationship between the Veteran and his dependent children, [redacted] and [redacted], was received within one year of VA's April 1999 request for such information, an effective date of September 1, 1998 for additional dependency benefits for the dependent children, [redacted] and [redacted], is warranted.

As stated above, on the July 1998 VA Form 21-526, the Veteran provided the name and birth date for [redacted].  Although the portion of the July 1998 VA Form 21-526 entitled "Identification of Children and Information Relative to Custody" contained boilerplate language that a certified copy of the public or church record of birth or court record of adoption was required for dependent children, the form did not specify when the information may be required.  In the subsequent April 1999 letter that notified the Veteran of the additional information needed to establish additional dependency compensation, the RO made no mention of [redacted] and did not then indicate that any additional evidence was needed in order to establish [redacted] as a dependent child.  38 C.F.R. § 3.209 (2016).  Consequently, the Veteran did not 
then provide a birth certificate or any other documentation of birth for his daughter, [redacted].  

Under 38 C.F.R. § 3.158 regarding abandoned claims, where evidence requested in connection with an original claim is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, compensation under the provisions of 38 U.S.C. Chapter 18 based on such evidence shall commence not earlier   In this case, the July 1998 VA Form 21-526 included standard boilerplate language indicating that a certified copy of the public or church record of birth or court record of adoption was required for each child; however, the April 1999 letter advising the Veteran of the evidence needed to establish additional dependency compensation benefits did not advise the Veteran that the application for such benefits for the dependent daughter, [redacted], was incomplete or ask for the additional information or documents needed to establish that [redacted] was a dependent child.  For these reasons, the Board finds that 38 C.F.R. § 3.158 does not apply, and the July 1998 claim for additional dependency benefits remained open and unadjudicated until the May 2010 rating decision granting additional dependency benefits for [redacted].  Because the Veteran identified and provided information regarding his dependent daughter, [redacted], on the July 1998 VA Form 21-526, and the RO did not then advise the Veteran that any information or evidence was missing in order to establish additional dependency benefits for [redacted], the Board finds that an effective date of September 1, 1998 for additional dependency benefits for the dependent daughter, [redacted], is also warranted.  
   
The criteria for an effective date earlier than May 1, 2010 for additional dependency benefits for the Veteran's dependent son, [redacted], are not met.  On the VA Form 21-686c received on April 5, 2010, the Veteran identified his dependent son, [redacted], and provided the birth date (i.e., May [redacted], 2000) for [redacted].  No claim, either formal or informal, was received for additional dependency benefits for [redacted] until April 5, 2010, and no evidence of the birth of [redacted] was provided to VA before April 5, 2010.  Although the Veteran reported that he consistently updated his dependents in the Defense Enrollment Eligibility Reporting System (DEERS) as a former service member, the information from DEERS is not shared with VA.  For these reasons, an effective date earlier than May 1, 2010 for additional dependency benefits for [redacted] is not warranted.    


ORDER

An effective date of September 1, 1998 for additional dependency benefits for the Veteran's dependent children, [redacted], [redacted], and [redacted] is granted; an effective date earlier than May 1, 2010 for additional dependency benefits for the Veteran's dependent child, [redacted], is denied.  



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


